DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 11/01/2019.

This Application is subject to multiple Double Patent rejections.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 01 November 2018 (20181101).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority. 

This application claims priority to Provisional Application Number 62/754,001 filed on 01 November 2018 (20181101).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 09/28/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-6, 8-16 and 18-20 recite inter alia “determining a second approximate location of the first vehicle based on the highest correlation value.”. This judicial exception is not integrated into a practical application because the “determination” is made via the mere “collection of data” of the various recited “determining”, “ receiving” and “ generating “ limitations throughout the claims. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination of additional elements fails to integrate the judicial exception into a practical application and fail to actually control the operation of the vehicle.  
The claims are directed to an abstract idea with additional generic computer elements such as sensor data, global positioning system, at least one system, etc. that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  It this art a vehicle is considered as comprising at least a computer. 
Claims 1-6, 8-16 and 18-20 appear directed to a method of using a naturally occurring correlation, because the data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
The limitations, such as “first vehicle”, “global positioning system”, etc. is nothing more than an attempt to generally link the product of nature to a particular technological environment.
These additional elements when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception, because as explained above the additional limitations only store and retrieve information in memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)
It is not until claims 7 and 17 that the “method of operating a first vehicle” that the generic “vehicle system” appears to begin to provide sufficient structure and interrelation to the vehicle. 	Claims 6 and 16 set forth, “operating at least one system in the first vehicle based on previously stored road surface information associated with the second approximate location…”, which is still considered generically recited.   
However when the limitations from claims 7 and 17 are considered in combination with claims 1 and 6 and 11 and 16 respectively, it is considered that method of controlling the vehicle is now required to be controlling at least one system selected from the group consisting of an active suspension system, a semi-active suspension system, a braking system, and a steering system based on previously stored road surface information associated with the second approximate location.

Because claims 1-6, 8-16 and 18-20 are directed towards an abstract idea without significantly more as explained above, claims 1-20 are rejected.
Claims 7 and 17 are rejected for at least depending from a rejected base claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Resort should be had to the 35 USC 101 rejection above.  
Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019] II.  IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The Examiner has not imported limitations from the specification and considers that based the preambles of the claims, the claims are directed towards, inter alia “A method of operating a vehicle system”, however the claims are vague, indefinite and incomplete in setting forth how the vehicle “system” is operated.  Furthermore, the body of the claims fail to breathe life into the preamble.  Most importantly the claims fail to particularly point out and distinctly claim actually ”operating the vehicle system”.  
For example, the claims are replete with vague and indefinite limitations such as “operating”, “determining”, “receiving”, “generating”, “controlling”, etc. without particularly pointing out and distinctly claiming how, what or where such is being performed or how the vehicle is “operated”.   Accordingly the claims vague, indefinite and incomplete and one of ordinary skill in the art would not be apprised as to the scope of the invention being claimed.
Amending the claims to include limitations such as structural elements with sufficient detail and support from the specification as filed to perform the claimed method steps would appear to overcome this rejection.
However, as currently claimed the claims are vague, indefinite, incomplete and fail to particularly point out and distinctly claim what is operating the vehicle or how the vehicle is being “operated”.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations such as “Determining”, “receiving”, “generating” etc. have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no clear linkage between the structure, material, or acts and the functions claimed.  The boundaries of these claim limitations are ambiguous; therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claims to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claims to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100280751 A1 to Breed; David S.  in view of JP 2015068665 A to KISHI YASUHISA.

Regarding claim 1 Breed teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image2.png
    366
    477
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    386
    426
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    376
    470
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    376
    583
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    651
    527
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    469
    564
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    655
    638
    media_image8.png
    Greyscale

and associated descriptive texts a method of operating a first vehicle 18 in Figures. 3 and 4 above, comprising: 
traveling along a segment of a physical road wherein it is understood that “is approaching close to…the roadway” connotes the claimed travelling in for example, Fig. 12 A., step 136 and para:
The absolute position of the vehicle is determined at 130, e.g., using a GPS, DGPS, PPS system, and compared to the edges of the roadway at 134, which is obtained from a memory unit 132. Based on the comparison at 134, it is determined whether the absolute position of the vehicle is approaching close to or intersects an edge of the roadway at 136. If not, then the position of the vehicle is again obtained, e.g., at a set time interval thereafter, and the process continues. If yes, an alarm and/or warning system will be activated and/or the system will take control of the vehicle (at 140) to guide it to a shoulder of the roadway or other safe location.”(Emphasis added);

determining a first approximate location of a first vehicle with a first localization system in Figure 4 and 12A step 130 and para [0546] above; 
based on the first approximate location, selecting candidate road segments along which the first vehicle may be traveling in para [0104] “In this way, such vehicles are able to determine their absolute position to within about 6-10 centimeters. “ and 
“[0155] To implement map updating, a signal may be directed by the infrared or radar transmitter to the area covered by a segment of the map relating to the latest update information for that segment in a form receivable by a transmitter on vehicles passing through the area. A processor on the vehicle receives the signals, analyzes it and determines whether its map includes the latest updated map information for the segment in which the vehicle is presently located. If not, an update for the vehicle's map information is downloaded via the transmitter. This embodiment is particularly advantageous when the transmitter is arranged before a section of road and thus provides vehicles entering the road and in range of the transmitter with the map data they will subsequently need.” ; 

receiving previously stored reference profiles for the candidate road segments in Fig. 12a step 132 and paras:
“[0170] Other methods can be used to precisely locate a vehicle using the infrastructure and only one preferred method has been described herein. For example, the vertical motion signature of the vehicle can in some cases be used. This could involve determining this signature from the natural road or a pattern of disturbances similar to a rubble strip can be placed in the roadway and sensed by an accelerometer, microphone or other sensor. Even the signature of the magnetic or reflective properties of the roadway or the environment at the side of road can be candidates with the appropriate sensors. Basically, any system that provides a signature indication location that is derived from the infrastructure with appropriate sensors would qualify.”

“[0186] Using the correlation system, a vehicle will continuously be comparing its received signature at a particular location to the previously recorded signature and shifting the two relative to each other until the best match occurs. Since this will be done continuously and since we will know the velocity of the vehicle, it should never deviate significantly from the recorded position and thus the vehicle will always have a non-GPS method of determining its exact location. There are certain areas where the signature matching may be problematic such as going by a wheat field or the ocean. Fortunately, such wide open spaces are precisely where the GPS satellite system should work best and similarly, the places where the signature method works best is where the GPS has problems. Thus, the systems are complementary. In most places, both systems will work well providing a high degree of redundancy.”; 

generating a working profile from sensor data while traveling along the segment of the physical road see para: “[0186] Using the correlation system, a vehicle will continuously be comparing its received signature at a particular location” and para [0114] :” Vision systems can be used to correct for position if such data is stored on the map database. If, for example, a stored picture shows a signpost at a particular location that can be viewed by a resident vision system, then this can also be useful information for correcting errors in the IMU.” And para:
“[0150] Very large may databases can now reside on a vehicle as the price of memory continues to drop. Soon it may be possible to store the map database of an entire country on the vehicle and to update it as changes are made. The area that is within, for example, 1000 miles from the vehicle can certainly be stored and as the vehicle travels from place to place the remainder of the database can be updated as needed though a connection to the Internet, for example.”; 

determining values of correlations between at least a parameter in the working profile and a corresponding parameter in each stored reference profile of the candidate road segments in figure 12a step 134 and para [0170] “the vertical motion signature of the vehicle can in some cases be used. This could involve determining this signature from the natural road or a pattern of disturbances similar to a rubble strip can be placed in the roadway and sensed by an accelerometer, microphone or other sensor. “;
determining a highest correlation value from among the determined correlation values in figure 12a step 134 and para:
“[0187] Many mathematical methods exist for determining the best shift of the two signatures (the previously recorded one and a new one) and therefore the various correlation methods will not be presented here.”; and 

determining a second approximate location of the first vehicle based on the highest correlation value in Fig 12a, step 136.  

Breed does not appear to expressly disclose based on the first approximate location, selecting at least two candidate road segments along which the first vehicle may be traveling; 
receiving previously stored reference profiles for the at least two candidate road segments; 
determining values of correlations between at least a parameter in the working profile and a corresponding parameter in each stored reference profile of the at least two candidate road segments; 
determining a highest correlation value from among the determined correlation values; 
determining a second approximate location of the first vehicle based on the highest correlation value.  

KISHI teaches in for example: the ABSTRACT:


based on a first approximate location in claim 1 “Current position acquisition means for acquiring the current position of the host vehicle”,
selecting at least two candidate road segments along which the first vehicle may be traveling in claim 1 “Road characteristic determining means for determining road characteristics including any one or more of the number of lanes, lane width, or side margin of the road on which the host vehicle travels” and Figure 5 and the following:
“As shown in FIG. 5, first, in step S <b> 301, the control device 10 acquires the current position detected by the current position detection device 201. In step S302, a search range including a road candidate that is considered to be traveling by the host vehicle, store candidates that exist around the road, and intersection candidates is set based on the current position. In step S303, the control device 100 refers to the road characteristic data 2032 of the area corresponding to the search range. In step S304, the control device 10 compares the road characteristic acquired from the captured image with the road characteristic data 2032 within the search range, calculates the degree of correlation, and selects a road having a degree of correlation equal to or greater than a predetermined value. Is extracted as a candidate for a road on which the vehicle travels.  
   In step S305, the control apparatus 10 determines whether or not there is one road (candidate) associated with the extracted road, that is, the road 

receiving previously stored reference profiles 2032/2033 for the at least two candidate road segments in;
“The map information 2031 may include road characteristic data 2032 and peripheral feature data 2033 described later.

 In the road characteristic data 2032 of this embodiment, each point and a road characteristic including any one or more of the number of lanes of the road including each point, the lane width, or the side margin width (the width of the roadside belt) are associated in advance. Information. That is, when a certain point is specified, the road to which the point belongs can be specified, and road characteristics including the number of lanes, the lane width, and / or the side margin can be acquired. Conversely, with reference to the road characteristic data 2032, when a road characteristic including the number of lanes, the lane width, and / or the side margin is specified, the correlation between the road characteristic and a predetermined value or more ( It is possible to specify a point on the road having similarity” 

determining values of correlations between at least a parameter in the working profile and a corresponding parameter in each stored reference profile of the at least two candidate road segments in;
“ Second, the control device 10 reads road characteristic data 2032 associated with a position within the search range. The road characteristic data 2032 is information in which each point and a road characteristic including any one or more of the number of lanes of the road including the point, the lane width, or the side margin width are associated in advance. The control device 10 refers to the road characteristic data 2032 of the read search range, and selects a road whose correlation value with the road characteristic determined based on the captured image is a predetermined value or more. The correlation value is calculated based on the difference in the number of lanes, the difference in lane width, and the difference in side margin width. In this example, the correlation is defined such that the smaller the value of the difference in the number of lanes, 

determining a highest correlation value from among the determined correlation values in;
“Based on the result of the above processing, the control device 10 identifies the road on which the host vehicle travels. Road on which the vehicle travels with weighting for each item of road characteristics including the number of lanes, lane width, lateral margin, shape, position and number of surrounding solid objects, and displayed text and graphics May be specified. In this example, the correlation is defined so that the higher the commonality between the road characteristics and the surrounding features, the higher the correlation value. “ 

And claim 1 “Road identifying means for identifying a road including a point associated with a peripheral feature whose value is equal to or greater than a predetermined value as a road on the map information on which the vehicle travels”

determining a second approximate location of the first vehicle based on the highest correlation value in :
“  In the road characteristic data 2032 of this embodiment, each point and a road characteristic including any one or more of the number of lanes of the road including each point, the lane width, or the side margin width (the width of the roadside belt) are associated in advance. Information. That is, when a certain point is specified, the road to which the point belongs can be specified, and road characteristics including the number of lanes, the lane width, and / or the side margin can be acquired. Conversely, with reference to the road characteristic data 2032, when a road characteristic including the number of lanes, the lane width, and / or the side margin is specified, the correlation between the road characteristic and a predetermined value or more ( It is possible to specify a point on the road having similarity.

 The peripheral feature data 2033 of this embodiment is information in which each point on the road is associated with a peripheral feature corresponding to an image of an object existing around each point in advance. In other words, when an object such as a road sign that can be seen from that point, a road installation such as a signboard, or a sign indicating a facility such as a store is imaged when a certain point is identified, the image derived from the image of the object Can be acquired as peripheral features. Conversely, with reference to the peripheral feature data 2033, when a peripheral feature on an image derived from It is possible to specify the location of a road having a correlation (similarity) equal to or greater than the value and the road to which the location belongs.”,

 And claim 1 “Map matching means for calculating the position of the vehicle on the map information based on the identified road and the acquired current position”.  

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of determining the most accurate current position of a vehicle by determining the candidate road segment with the highest correlation to the data sensed by a vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the location determining equipment of Breed would be able to precisely locate which segment of the road it is located on based on matching the vertical motion signature of the vehicle to the segment with the highest corresponding correlation value. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of KISHI to the prior art of Breed as explained 

Regarding claims 2 and 12 and the limitation wherein the first localization system includes a global positioning system see Breed Fig. 3 above.  

Regarding claims 3 and 13 and the limitation wherein the previously stored reference profiles include space domain data see Breed para:
 “[0170] Other methods can be used to precisely locate a vehicle using the infrastructure and only one preferred method has been described herein. For example, the vertical motion signature of the vehicle can in some cases be used. This could involve determining this signature from the natural road or a pattern of disturbances similar to a rubble strip can be placed in the roadway and sensed by an accelerometer, microphone or other sensor. “ 

Wherein it is understood that the vertical motion signature of Breed connotes the claimed limitations based on the instant specification as filed “In certain embodiments, the reference vertical motion data comprises a reference sequence of vertical accelerations as a function of space (e.g., vertical accelerations in the space domain).”.  

Regarding claims 4 and 14 and the limitation wherein the previously stored reference profiles include time domain data see the vertical motion signature of Breed as well as para [0118] “Communication to other vehicles is by short distance radio or by spread spectrum time domain pulse radar or terahertz.”.  
Regarding claims 5 and 15 and the limitation wherein the previously stored reference profiles include time domain data see the vertical motion signature (vertical motion through time) of Breed as well as para [0118] “Communication to other vehicles is by short distance radio or by spread spectrum time domain pulse radar or terahertz.”.    

Regarding claims 6 and 16 and the limitation the method further comprising operating at least one system in the first vehicle based on previously stored road surface information associated with the second approximate location see Breed Fig. 12a step 140 and para [0546] “if yes, an alarm and/or warning system will be activated and/or the system will take control of the vehicle (at 140) to guide it to a shoulder of the roadway or other safe location.”.  

Regarding claims 8 and 18 and the limitation the method wherein the previously stored reference profiles include data collected from a second vehicle using at least one sensor operatively attached to an unsprung mass of the second vehicle see the teaching of Breed para [0170] “For example, the vertical motion signature of the vehicle can in some cases be used. This could involve determining this signature from the natural road or a pattern of disturbances similar to a rubble strip can be placed in the roadway and sensed by an accelerometer, microphone or other sensor.”.  

Regarding claims 9 and 19 and the limitation the method wherein the at least one sensor includes an accelerometer see the teaching of Breed para [0170] “For example, the vertical motion signature of the vehicle can in some cases be used. This could involve 

Regarding claims 10 and 20 and the limitation the method wherein the previously stored reference profiles include data selected from the group consisting of 
acceleration of an unsprung mass see the teaching of Breed para [0170] “For example, the vertical motion signature of the vehicle can in some cases be used. This could involve determining this signature from the natural road or a pattern of disturbances similar to a rubble strip can be placed in the roadway and sensed by an accelerometer, microphone or other sensor.”, 
pitch angle of a vehicle see Breed paras [0229] :
“Particular known and mapped features on the highway can be used as aids to the scanning system so that the pitch and perhaps roll angles of the vehicle can be taken into account.”
[0472] The RtZF.RTM. system can replace vehicle crash and rollover sensors for airbag deployment and other sensors now on or being considered for automobile vehicles including pitch, roll and yaw sensors.
[0490] The inertial navigation system (INS), sometimes called the inertial reference unit or IRU, comprises one or more accelerometers 78 and one or more gyroscopes 80. Usually, three accelerometers would be required to provide the vehicle acceleration in the latitude, longitude and vertical directions and three gyroscopes would be required to provide the angular rate about the pitch, yaw and roll axes. In general, a gyroscope would measure the angular rate or angular velocity. Angular acceleration may be obtained by differentiating the angular rate.“, 
pitch rate of a vehicle see Breed paras [0229] :
“Particular known and mapped features on the highway can be used as aids to the scanning system so that the pitch and perhaps roll angles of the vehicle can be taken into account.”
[0472] The RtZF.RTM. system can replace vehicle crash and rollover sensors for airbag deployment and other sensors now on or being considered for automobile vehicles including pitch, roll and yaw sensors.


pitch acceleration of a vehicle see Breed paras [0229] :

“Particular known and mapped features on the highway can be used as aids to the scanning system so that the pitch and perhaps roll angles of the vehicle can be taken into account.”

[0472] The RtZF.RTM. system can replace vehicle crash and rollover sensors for airbag deployment and other sensors now on or being considered for automobile vehicles including pitch, roll and yaw sensors.

[0490] The inertial navigation system (INS), sometimes called the inertial reference unit or IRU, comprises one or more accelerometers 78 and one or more gyroscopes 80. Usually, three accelerometers would be required to provide the vehicle acceleration in the latitude, longitude and vertical directions and three gyroscopes would be required to provide the angular rate about the pitch, yaw and roll axes. In general, a gyroscope would measure the angular rate or angular velocity. Angular acceleration may be obtained by differentiating the angular rate.“.
  
Regarding claim 11 see the rejection of corresponding parts of claim 1 above incorporated herein wherein it is understood Breed teaches the limitations a method of operating a vehicle system based on a location of the vehicle along a road segment, the method comprising: 
traveling along a segment of a physical road with the vehicle; 
generating a working profile based on data collected using at least one sensor in the vehicle; 

based on the first approximate location, selecting several candidate road segments is taught by Kishi; 
receiving previously stored reference profiles, from a remote data storage facility, for the several candidate road segments is taught by the combination of Breed and Kishi; 
determining a second approximate location of the first vehicle based on the degree of correlation between a parameter of the working profile and a parameter of each of the several candidate road segments is taught by Kishi; and 
providing information related to the working profile to the remote data storage facility see Breed paras:
“[0277] A positioning system 239 may be arranged on each vehicle to determine its position. In this case, the communication system 234 transmits the position of each vehicle 230 along with the obtained information. As such, the transmission system 238 may be controlled to transmit information to vehicles based on their position relative to the position of the maintenance issue with the travel lane so that the vehicles receive only pertinent information. Thus, a vehicle would receive information about the condition of a road in front of it and which it is about to travel over. The information may also be associated with maps or map updates which are transmitted to the vehicles.
[0482] Infrastructure communication system 58 permits bi-directional communication between the host vehicle and the infrastructure and includes such information transfer as updates to the digital maps, weather information, road condition information, hazard information, congestion information, temporary signs and warnings, and any other information which can improve the safety of the vehicle highway system.
[0487] Map database subsystem 68, which could reside on an external memory module, will contain all of the map information such as road edges up to 2 cm accuracy, the locations of stop signs, stoplights, lane markers etc. as described above. The fundamental map data can be organized on read-only magnetic or optical memory with a read/write associated memory for storing map update information. Alternatively, the map information can be stored on rewritable media that can be updated with information from the infrastructure communication subsystem 58. This updating can take place while the vehicle is being operated .  
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100280751 A1 to Breed; David S.  in view of JP 2015068665 A to KISHI YASUHISA as applied to the claims above and further in view of US 20170136842 A1 to Anderson; Zackary Martin et al. (Anderson).

Regarding claims 7 and 17 the combination of Breed and Kishi above expressly teaches the limitation wherein the at least one system is selected from the group consisting of a braking system 70A see Breed Fig. 12a step 140 and para:
“[0517] Processor 100A is coupled to the inertial reference unit and also is capable of performing the functions of vehicle control, such as via control of the brake system 70A, steering system 72A and throttle system 74A, crash sensing, rollover sensing, cassis control sensing, navigation functions and accident prevention as discussed herein.”, and 

a steering system 72A see Breed Fig. 12a step 140 and para [0517] above.  

However the combination does not appear to expressly disclose the limitation wherein the at least one system is selected from the group consisting of 
an active suspension system, and
a semi-active suspension system.

Anderson teaches a method of mitigating motion sickness in a vehicle using an active suspension system, and a semi-active suspension system in for example, para:
“[0083] It should be understood that while many of the embodiments described herein are detailed relative to autonomous and semi-autonomous vehicles, the currently disclosed systems and methods for mitigating motion sickness and/or motion of a vehicle are not limited to use on autonomous and semi-autonomous vehicles. Instead, the described systems and methods may be Further, depending on the particular embodiment, the vehicles may be equipped with either a passive suspension system, a semi-active suspension system, an active suspension system, or a combination of any of the forgoing as the methods and systems described herein are not limited in this fashion.

[0122] In addition to modifying the operation of a suspension system, motion sickness avoidance algorithms of a vehicle may either suggest a route modification to a conventionally driven vehicle or modify a planned driving route for an autonomous or semi-autonomous vehicle using location based input from a central database or location and GPS-based road data. Such algorithms may alter the chosen route to reach a destination in order to avoid motion sickness inducing conditions. Such conditions may be based on known motion sickness inducing roads or road segments, present traffic conditions, and/or any other factor that may contribute to motion sickness. However, in some embodiments, motion sickness avoidance algorithms, including route planning considerations, may be discontinued based on occupant request and/or preference.”

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of controlling a vehicle with active or semi-active suspension to mitigate the motion of the vehicle based on the specific location of the vehicle and the upcoming motion sickness road segment. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the suspension of Breed would be able mitigate motion sickness producing vibrations in the vehicle based on the precise location of the vehicle with 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anderson to the prior art combination of Breed and Kishi as explained above.  Indeed the combination of known elements are merely performing the same functions as they do separately and is considered as being no more “than the predictable use of prior-art elements according to their established functions.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10901432. 

A claim-by-claim analysis may be provided in a subsequent Office action if Applicant fails to amend the claims to clearly demarcate between the inventions and/or provides unpersuasive arguments against this rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17436012 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would see the apparent similarities when comparing the claims side by side wherein it is understood that the recited “snippets” connote the instantly claimed “working profile”.  
Because Applicant has the opportunity to file a terminal disclaimer to obviate this rejection, and/or amend the instant application’s claims to define a different invention, or some other appropriate response, a claim-by-claim analysis is not provided in the instant Office action.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17511331 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would see the apparent similarities when comparing the claims side by side wherein it is understood that the recited “wheel data” connotes the instantly claimed “working profile”.  
Because Applicant has the opportunity to file a terminal disclaimer to obviate this rejection, and/or amend the instant application’s claims to define a different invention, or some other appropriate response, a claim-by-claim analysis is not provided in the instant Office action.  
A claim-by-claim analysis may be provided in a subsequent Office action if Applicant fails to amend the claims to clearly demarcate between the inventions and/or provides unpersuasive arguments against this rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.
US 20150206017 A1 to Sakamoto; Yosuke teaches determing the location of a vehicle by inter alia recognizing road segments using candidate points in the road surface in for example, the ABSTRACT:
“This road environment recognition device is equipped with: a connecting line determination unit, which determines primary connecting lines indicating lane marks by setting candidate points at a position near a vehicle as starting points, and sequentially connecting two or more candidate points along a first direction, which is a direction away from the vehicle; and branch point determination unit, which determines whether a branch point exists on the primary connecting lines on the basis of the positional relationships between the primary connecting lines and a residual candidate point that does not form part of the primary connecting lines.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220219